Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 22, 2013.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-13-00721-CR



                   IN RE LOYD LANDON SORROW, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                     On Appeal from the 263rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 874978

                          MEMORANDUM OPINION

      On August 15, 2013, relator, Loyd Landon Sorrow, filed a petition for writ
of Mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Jim
Wallace, presiding judge of the 263rd District Court of Harris County, to direct the
district clerk to file his application for writ of habeas corpus.
       Relator complains that the district clerk failed to file his application and
assign it a cause number pursuant to Article 11.072 of the Texas Code of Criminal
Procedure.1 Relator further asserts that, by verified motion, he requested Judge
Wallace to instruct the district clerk to file his petition and assign it a file number.
Relator states that he mailed his application to district clerk “by certified mail on
July 17, 2013,” and his verified motion to Judge Wallace by certified mail “on
June 22, 2013.”2 Relator states that he received the return receipts from the district
clerk on June 21, 2013, and Judge Wallace on July 30, 2013. Therefore, according
to relator, the district clerk has had “about 60 days” to file and assign his
application a number, and Judge Wallace has had “about 30 days” to direct the
court’s clerk to file and assign his application a number.3

       To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks to compel is

       1
          See Tex. Code Crim. Proc. Ann. art 11.072, § 4(b) (West 2005) (“At the time the
application is filed, the clerk of the court shall assign the case a file number ancillary to that of
the judgment of conviction or order being challenged.”).
       2
        Although relator states that he mailed his application to the district clerk on “July 17,
2013,” and his verified motion to Judge Wallace on “June 22, 2013,” it appears that relator
mistakenly switched the mailing date for his application with mailing date for his verified
motion.
       3
         Justice O’Connor described the procedure to follow when the clerk does not accept a
party’s document for filing:
       When a district clerk refuses to accept a pleading for filing, the party should
       attempt to file the pleading directly with the district judge, explaining in a verified
       motion that the clerk refused to accept the pleading for filing. Should the district
       judge refuse to accept the pleading for filing, this Court would have jurisdiction
       under our mandamus power to direct the district judge to file the pleading.

In re Bernard, 993 S.W.2d 453, 455 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding)
(O’Connor, J., concurring) (internal citation omitted).

                                                 2
a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.207, 210
(Tex. Crim. App. 2007 (orig. proceeding). Relator has not provided a sufficient
record in this original proceeding to establish his right to mandamus relief. He has
not filed any sworn copies of documents related to his request for relief. See Tex.
R. App. P. 52.7(k)(1) (requiring relator to file with petition certified or sworn copy
of every document that is material to relator’s claim for relief).

      Relator has not established his entitlement to the extraordinary relief of a
writ of mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                                     PER CURIAM

Panel Consists of Justices Brown, Christopher, Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           3